IN THE UNITED STATES COURT OF APPEALS

                             FOR THE FIFTH CIRCUIT
                           ________________________

                                 No. 97-60225
                               Summary Calendar
                           ________________________

JODY DERAMUS, Individually and as
Administratrix of the Estate of
John Doe (Frank Deramus),

                           Plaintiff-Appellant,

v.

JACKSON NATIONAL LIFE
INSURANCE COMPANY,

                           Defendant-Appellee.

___________________________________________________________________

      Appeal from the United States District Court for the
                 Southern District of Mississippi
                          (3:92-CV-225WS)
___________________________________________________________________
                          January 9, 1998

Before JOLLY, BENAVIDES, AND PARKER, Circuit Judges.

PER CURIAM:1

       On March 19, 1992, the appellant, Jody Deramus, individually

and as the administratrix of the estate of her deceased husband,

Frank Deramus, filed suit against the appellee, Jackson National

Life       Insurance   Company    (“JNL”),   in   Mississippi   state   court,

alleging that JNL was negligent in not disclosing that it had

discovered,       during    its    consideration    of   a   life   insurance

application by Mr. Deramus, that Mr. Demarus was infected with HIV.

On April 17, 1992, JNL timely removed the action to federal court

       1
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
based on diversity of citizenship.            On September 29, 1995, after

nearly three and one-half years of pre-trial proceedings, the

district court granted JNL’s motion to dismiss and/or for summary

judgment, finding that, under the factual circumstances of the

case, JNL did not have a duty to disclose to either Mr. or Mrs.

Deramus that it had discovered that Mr. Deramus was infected with

HIV.    On appeal, this court affirmed, adopting the memorandum

opinion   of   the   district   court,    and    taxed    costs     against   the

appellant in the amount of $184.25.           Deramus v. Jackson Nat’l Life

Ins. Co., 92 F.3d 274 (5th Cir. 1996), cert. denied, 117 S. Ct. 956

(1997).

       Upon completion of the first appeal, the district court held

a hearing on the appellant’s objections to JNL’s bill of costs.                By

Order dated March 10, 1997, the district court awarded JNL costs in

the amount of $2,592.64. In this appeal, the appellant argues that

the district court erred in awarding JNL the following costs: (1)

$75.00 for the cost of obtaining a legible transcription of the

decedent’s     medical     records;     (2)     $1,621.60     for       deposition

transcripts; (3) $366.54 for copies of medical and tax records; and

(4) $85.50 for “additional” copies of JNL’s pleadings.

       After   carefully   reviewing      the    record     and   the    parties’

arguments on appeal, we are unable to find that the district court

abused its discretion in awarding JNL the above costs.                        See

Louisiana Power & Light Co. v. Kellstrom, 50 F.3d 319, 334 (5th




                                      - 2 -
Cir.      1995).   Accordingly, we AFFIRM.2




       2
           In addition, the appellant’s motion to strike brief for appellee is
DENIED.

                                    - 3 -